Citation Nr: 0720948	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, to include as due to inservice exposure to 
herbicide agents used in Vietnam.

2.  Entitlement to service connection for a disability 
manifested by high cholesterol to include as due to inservice 
exposure to herbicide agents used in Vietnam.

3.  Entitlement to service connection for a left shoulder 
disability to include as due to inservice exposure to 
herbicide agents used in Vietnam.

4.  Entitlement to service connection for variously diagnosed 
skin disorders to include as due to inservice exposure to 
herbicide agents used in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1965 to March 
1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from December 2003 
rating decision of the Regional Office (RO) in Newark, New 
Jersey.  


FINDINGS OF FACTS

1.  There is no competent evidence showing a current 
diagnosis of a disability associated with elevated 
cholesterol levels.

2.  There is no evidence of chronic disorders of the skin, 
left shoulder, and prostate until many years after service 
and there is no competent evidence that the claimed 
conditions are related to military service, to include 
exposure to Agent Orange.




CONCLUSION OF LAW

A disability manifested by elevated cholesterol levels and 
chronic disabilities involving the skin, prostate, and left 
shoulder were neither incurred nor aggravated in active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran claims that he has several disabilities that 
resulted from his exposure to Agent Orange.  The record 
contains diagnoses of hyperlipidemia, enlarged prostate, left 
shoulder tendonitis secondary to degenerative joint disease, 
and variously diagnosed skin disorders to include atopic 
dermatitis, probable lichen simplex chronicus, asteatosis, 
tinea pedis, tinea cruris, and tinea corpis.  

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in January and July 2003 (prior to the 
December 2003 RO decision denying the claims.  Moreover, 
because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  



II.  Laws and regulations regarding service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation (as discussed in 
Hickson, supra.), or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Service connection will be presumed for certain chronic 
diseases (e.g., degenerative joint disease) which are 
manifest to a compensable degree within the year after 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  As is explained in greater detail 
below, for veteran's who have been exposed to herbicides such 
as Agent Orange, service connection may also be presumed for 
specific conditions enumerated at 38 C.F.R. § 3.309(e).  

III.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  In this regard, the record contains 
VA as well as private examination and treatment reports that 
date between 2000 and 2004.  

The veteran's chief claim is that he has disabilities related 
to his inservice exposure to Agent Orange during service in 
Vietnam.  As such, the Board will address this matter first.  

A.	Entitlement to service connection for disabilities 
due to inservice exposure to Agent Orange. 

If a veteran was on the ground in Vietnam, it is presumed 
that he was exposed to Agent Orange.  If such veteran 
subsequently develops certain disorders set out in the law 
and regulations, within the appropriate presumptive period, 
service connection may be presumed.  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for diseases listed in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Regarding his Agent Orange claims, the records show that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  He had service in Vietnam from March 29, 1968 to 
March 28, 1969.  He reports that he was exposed to Agent 
Orange during his service in Vietnam, and the Board finds 
that inservice exposure is presumed.   

The veteran asserts that he has four conditions (enlarged 
prostate, disability due to high cholesterol, a left shoulder 
problem, and a skin problem) that are all related to 
inservice exposure to Agent Orange.  The record contains 
diagnoses of hyperlipidemia, enlarged prostate, left shoulder 
tendonitis secondary to degenerative joint disease, and 
variously diagnosed skin disorders to include atopic 
dermatitis, probable lichen simplex chronicus, asteatosis, 
tinea pedis, tinea cruris, and tinea corpis.  Significantly, 
however, the disabilities claimed by the veteran (and 
diagnosed) are not on the list of the presumptive diseases as 
referred to above.  Additionally, these claimed disabilities 
were not manifested until many years after service.  
Accordingly, the Board concludes that the claims for service 
connection may not be granted via the Agent Orange 
presumption or the presumption for a chronic disease shown 
within the first post-service year.  See 38 C.F.R. §§ 3.307 
and 3.309.
 
Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee, 34 F.3d at 1039.  

In this regard, the Board notes that during his June 2004 
hearing, the veteran testified that several physicians have 
indicated that his disabilities are related to Agent Orange.  
On review of the record, however, there is very little 
medical evidence supporting such an assertion.  The record 
simply contains no medical evidence supporting a link between 
Agent Orange exposure and the veteran's prostate, 
cholesterol, or left shoulder problems.  As the diagnosed 
problems involving the prostate, cholesterol and left 
shoulder are not among the listed conditions that may be 
presumed related to inservice herbicide exposure, and no 
medical evidence has been presented to show any such 
relation, the Board has no basis upon which to find that a 
service connection for any of these conditions is warranted 
as secondary to Agent Orange exposure.  

While the record contains a statement from a medical 
professional that discusses a possible link between herbicide 
exposure and the skin problem, the Board finds that the 
actual opinion provided is no more than speculation.  In a 
February 2002 report, a VA examiner noted that the veteran 
had a rash that "might" be related to Agent Orange.  
Significantly, however, in this case it appears that the 
statement is based on the veteran's history alone.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Even assuming that the February 2002 physician was commenting 
on the veteran's medical status (and not merely reiterating a 
history provided by the veteran), the use of the word "might" 
or "may" renders this opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  The Board has 
considered the February 2002 statement.  In this case, 
however, the VA examiner did not conclude that the disorder 
was of service onset, only that it "might" be.  
Consequently, this statement is of limited probative value. 

In the end, no competent medical evidence has been presented 
to show any likelihood that there is a causal nexus between 
Agent Orange exposure in 1968-69 (which is not disputed) and 
the veteran's current skin problems first noted in 1990.  As 
such, service connection for a skin disorder as secondary to 
Agent Orange exposure is not warranted.  

B.	Entitlement to service connection for disabilities on 
a Direct Basis. 

1.  Disability manifest by elevated 
cholesterol

VA diagnostic testing in July 2000, revealed elevated 
cholesterol reading.  The diagnoses included 
hypercholesterolemia.  The veteran has continued to receive 
medication for this disorder.

The Board points out that high cholesterol is also referred 
to as hypercholesterolemia or hyperlipidemia.  
Hypercholesterolemia is an "excess of cholesterol in the 
blood."  Dorland's Illustrated Medical Dictionary 792 (28th 
ed. 1994).  Hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia etc."  
Id. at 795.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  High 
cholesterol, however, is a laboratory finding.  It is not a 
disability for which service connection can be granted.  No 
symptoms, clinical findings or other impairment has been 
associated with this laboratory finding.  As such, it is not 
a disability within the meaning of the law granting 
compensation benefits.

The Board concludes that the record does not contain 
competent evidence of disability from high cholesterol.  In 
the absence of proof of a current disability from high 
cholesterol, service connection for high cholesterol is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992). 

2.   Prostate disorder and a skin 
disorder

As discussed above, the record contains diagnoses that 
include enlarged prostate, left shoulder tendonitis with 
degenerative joint disease, and variously diagnosed skin 
disorders.  These diagnoses of current disabilities satisfy 
the first element of a service connection claim as noted in 
Hickson, supra.

In regard to the second element of service connection as laid 
out in the Hickson case (evidence of in-service incurrence or 
aggravation), the Board can find no evidence of a prostate 
disorder or a skin disorder noted during service.  The Board 
places great weight in the fact that the veteran's skin and 
G-U systems were all clinically evaluated as normal at 
examination prior to discharge from service.  Additionally, 
the veteran specifically indicated that he did not have a 
history of skin disease.  In short, skin or prostate problems 
were not shown during service or for years thereafter.  

The first diagnoses involving an enlarged prostate and a skin 
condition were in 2000, some 31 years after service, when the 
veteran received VA medical care.  This is a significant 
period of time subsequent to service discharge.  Such a delay 
is evidence against the claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  
Still further, the Board notes that the record does not 
contain any medical evidence or opinion which relates the 
prostate and skin disabilities to the veteran's military 
service. 

Without evidence of skin or prostate problems during service, 
at separation or for years thereafter, and without medical 
evidence tying to the currently diagnosed conditions to 
service, service connection for prostate and skin problems 
may not be granted on a direct basis either.  

3.  Left shoulder disorder

Concerning, a left shoulder disability, the record shows that 
in September 1968, the veteran had general complaints of 
musculoskeletal pain which included back, knee and shoulder 
pain.  Significantly, however, the physical examination was 
considered normal at that time.  The veteran did not report 
any continuing left shoulder pain at the service discharge 
examination conducted in March 1969.  The musculoskeletal 
system was clinically evaluated as normal at discharge.  

Additionally, there was no objective evidence of degenerative 
joint disease of the left shoulder within a year of service 
discharge.  A VA examination was conducted in August 1969.  
The veteran did not complain of any left shoulder problems 
and no left shoulder disability was diagnosed.  Furthermore, 
the first diagnosis regarding a chronic left shoulder 
disability is not until August 2001 (32 years after 
separation from service) when the veteran reported a 3-week 
history of increasing left shoulder pain.  While the veteran 
has a current diagnosis left shoulder tendonitis, the record 
does not contain any medical evidence or a medical opinion 
that relates the left shoulder disability to the veteran's 
military service.  With no chronic left shoulder disability 
shown during service and no medical evidence linking the 
current left shoulder problems to any aspect of the veteran's 
period of service, service connection must be denied.  



C.  Conclusion

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that disabilities involving 
the veteran's prostate, his cholesterol, his left shoulder, 
or his skin are of service origin, were manifested within a 
year after service, or were otherwise related to service.  



ORDER

Service connection for a prostate disorder, to include as due 
to inservice exposure to herbicide agents used in Vietnam, is 
denied.

Service connection for a disability manifested by high 
cholesterol, to include as due to inservice exposure to 
herbicide agents used in Vietnam, is denied.

Service connection for a left shoulder disability, to include 
as due to inservice exposure to herbicide agents used in 
Vietnam, is denied.

Service connection for variously diagnosed skin disorders, to 
include as due to inservice exposure to herbicide agents used 
in Vietnam, is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


